On Rehearing
LIVINGSTON, Chief Justice.
On original deliverance in this case we held that appellee was the taxpayer under the circumstance presented by the record, and that the measure of the tax was the rentals received by it from its customers in the state of Alabama.
*550On rehearing the majority of the court have receded from that holding as to the measure of the tax. All of the Justices agree that appellee is the consumer and therefore the taxpayer. But the majority of the court now hold that the tax must be based on the retail sales price of the tangible personal property purchased outside of Alabama, for use by the taxpayer in Alabama. Section 787, Title 51, Code of 1940. See Paramount-Richards Theatres, Inc., v. State of Alabama, Ala., 55 So.2d 812.
The application for rehearing is granted and the opinion is therefore corrected to the extent indicated. The judgment is reversed and the cause remanded.
FOSTER, LAWSON, SIMPSON and STAKELY, JJ., concur.
BROWN, J., dissents.